                                 UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS,
 INC.,                                               NO.   C19-00957 RSM

                                        Plaintiff,
                                                     STIPULATION AND ORDER FOR
                           v.                        DISMISSAL WITH PREJUDICE

 OXARC, INC., a Washington
 corporation,

                                        Defendant.


            THE PARTIES above named, through their attorneys, Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Todd A. Lyon of Fisher &

Phillips LLP, attorneys for Defendant, Oxarc, Inc., hereby stipulate that the above-

referenced action should be dismissed, with prejudice, and with each party bearing its

own attorney’s fees and costs. This Stipulation and Order shall not foreclose Plaintiff

or the Trust, based on res judicata principles or other legal principles, from collecting

additional contributions, liquidated damages, interest and attorneys’ fees for the time

period encompassed by this action, March 2019 through July 16, 2019, if a future audit

or some other source reveals that Defendant owes the Plaintiff additional amounts for

said period.

STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-00957-RSM
Page 1 of 3
S:\Martinez\Northwest 19-597.stip-ord-dsm.docx
            DATED this 7th day of August, 2019.


REID, McCARTHY, BALLEW & LEAHY,                              FISHER & PHILLIPS LLP
L. L. P.


/s/Russell J. Reid                                           /s/Todd A. Lyon
Russell J. Reid, WSBA #2560                                  Todd A. Lyon, WSBA #30387
Attorney for Plaintiff                                       Attorney for Defendant


                                                 ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiff and Defendant,

            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall

be and is hereby dismissed with prejudice and that each party shall bear its own

attorney’s fees and costs of suit. This Order shall not foreclose Plaintiff or the Trust,

based on res judicata principles or other legal principles, from collecting additional

contributions, liquidated damages, interest and attorneys fees for the time period

encompassed by this action, March 2019 through July 16, 2019, if a future audit or

some other source reveals that Defendant owes the Plaintiff additional amounts for

said period.

            DATED this 23rd day of August 2019.



                                                        A
                                                        RICARDO S. MARTINEZ
                                                        CHIEF UNITED STATES DISTRICT JUDGE




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-00957-RSM
Page 2 of 3
S:\Martinez\Northwest 19-597.stip-ord-dsm.docx
Submitted for Entry:

REID, McCARTHY, BALLEW &
LEAHY, L.L.P.




By /s/Russell J. Reid
   Russell J. Reid, WSBA #2560
   Attorneys for Plaintiff




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-00957-RSM
Page 3 of 3
S:\Martinez\Northwest 19-597.stip-ord-dsm.docx
